 In the Matter of THE CLEVELAND TANNING COMPANY, THE-PLUMER -,LEATHERCOMPANY, INC.,_ TIIEASIITAI3ULAHIDE/-ANDLEATHER CO., CORPORATIONSandINTERNATIONAL FUR & LEATHERWORKERS UNION (CIO)Cases Nos. C-2270 and C-2271AMENDMENT TO DECISION AND ORDERAugust 17, 1942On August 7, 1942, the -National Labor Relations Board, hereincalled the Board, issued a Decision and-Order in the above-entitledcase.'THE DECISION AND ORDER IS-HEREBY AMENDED to conform with theSupplemental Stipulation entered into by the parties on. July 8,1942, by striking therefrom Subsection (c) of Section II of the.Order and substituting therefor the following :-(c)Respondent, Cleveland Tanning Company,itsofficers,agents, successors, and assigns shall make whole the employeeslisted in "Appendix A" by payment to the Regional Director'for the Eighth Region of the National Labor Relations Boardthe sum of Three Thousand Five Hundred ($3500) Dollars.This sum of Three Thousand Five Hundred ($3500) Dollarsis to be distributed by the Regional Director to those employeeslisted in "Appendix A" who notify the Regional Director in°person, or in writing, on or before August 15, 1942, of thedateswhen their employment with Cleveland Tanning Com-pany was terminated, and thesources and amounts of all interimearnings since the termination of their employment, as remedialsatisfaction for the sums of money that each of these employeeswould have earned as wages from the date of the terminationof his employment with Cleveland Tanning Company to .thedate of the offer of reinstatement,or to the dateof reinstate-ment, if this,be prior to the offer of reinstatement,or-to thedatewhen his name was placed on a preferential hiringlist,hereinbefore mentioned, less his net earnings during saidi 42 N L R B 1283.43 N.LR B,No. 35.271 0272DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod.The sum of Three ThousandFive Hundred ($3500)Dollars is to be distributed by the Regional Director among theemployees hereinbefore described on a pro rata basis to bedetermined by the percentage that each individual- amount duebears ' to the total, amount; except, , however, that John F.Rauscher, Jr., Edward Wojcik, and Joseph F. Smejsik, saidthiee being employees listed in "Appendix A" who have entered'the armed services of the United States between April 1, 1941and June 30, 1942, and who are now in the armed services ofthe United States, shall be exempt from the provision' of thisparagraph requiring notification to the Regional Director ofthe dates when their employment with Cleveland Tanning Com-pany was terminated, and the sources and amounts of theirinterim earnings since the termination of their employment.The said Regional Director of the Eighth Region of the Boardshall distribute to each John F. Rauscher, Jr., Edward Wojcik,and Joseph F. Smejsik a pro rata share of Three ThousandFive Hundred ($3500) Dollars, which portion shall be deter-mined by, adding the number of men who make their proof ofclaim, as set out in this paragraph, to the number of individualsabove indicated as being in the armed services of the UnitedStates, and this sum shall be the denominator of the fractionto be used to determine the pro rata share of each of'the afore-mentioned individuals who are in the armed services of, theUnited, States.The sum which the Regional Director shall paytoJohn F. Rauscher, Jr., Edward Wojcik, and Joseph F.Smejsik shall be subtracted from the total sum of Three Thou-sand Five Hundred ($3500) Dollars and the remainder of saidsum shall constitute the fund subject to distribution under theterms of this paragraph.0